Order of fact-finding and disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about August 20, 2007, which released the subject children to their parents under the supervision of petitioner Commissioner of Administration for Children’s Services of the City of New York upon a finding that the mother neglected the two older children and derivatively neglected the infant, unanimously affirmed, without costs.
A preponderance of the evidence supports the court’s findings that the father neglected the two older children by, inter alia, inflicting excessive corporal punishment on them (Family Ct Act § 1012 [f] [i] [B]) and that the mother neglected the two older children by failing to take appropriate measures to protect them from the father’s excessive corporal punishment (see Matter of Alysha M., 24 AD3d 255 [2005], lv denied 6 NY3d 709 [2006]). This evidence supports the finding of derivative neglect as to the infant (see Matter of Joshua R., 47 AD3d 465, 466 [2008], lv denied 11 NY3d 703 [2008]).
The children’s out-of-court statements that the father punished them by hitting them, making them do knee bends, and threatening to withhold food if they did not memorize writ*581ten passages were amply corroborated by the father’s medical records and the mother’s statements that she feared the father, was aware of his deteriorating mental health, and could not protect the children when he hit them (see Family Ct Act § 1046 [a]; Matter of Nicole V., 71 NY2d 112, 118-119 [1987]). Concur— Saxe, J.E, Friedman, Moskowitz, Freedman and Richter, JJ.